                 Case 2:20-mj-00092-CKD Document 6 Filed 07/20/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALSTYN BENNETT
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-mj-00092-CKD
12                                   Plaintiff,           STIPULATION AND ORDER TO CONTINUE
                                                          BENCH TRIAL
13                            v.
14   ALFREDO B. GARCIA,                                   DATE: August 3, 2020
                                                          TIME: 9:30 a.m.
15                                  Defendant.            COURT: Hon. Carolyn K. Delaney
16

17                                                  STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through his counsel of record, hereby stipulate as follows:

20          1.      This matter was previously set for bench trial on August 3, 2020 at 9:30 a.m.

21          2.      In light of the COVID-19 crisis and related General Orders issued by the United States

22 District Court for the Eastern District of California, the parties now jointly move to continue the bench

23 trial in this case to November 2, 2020, at 9:00 a.m.

24          3.      The information in this case charges an infraction and Class B misdemeanor. Therefore

25 the Speedy Trial Act does not apply and no exclusion of time is necessary.

26 ///

27 ///

28 ///

      STIPULATION & ORDER TO CONTINUE BENCH TRIAL         1
               Case 2:20-mj-00092-CKD Document 6 Filed 07/20/20 Page 2 of 2


 1 IT IS SO STIPULATED.

 2

 3    Dated: July 17, 2020                                 McGREGOR W. SCOTT
                                                           United States Attorney
 4

 5                                                         /s/ Alstyn Bennett
                                                           ALSTYN BENNETT
 6                                                         Special Assistant U.S. Attorney
 7

 8    Dated: July 17, 2020                                 /s/ Linda C. Allison
                                                           LINDA C. ALLISON
 9
                                                           Counsel for Defendant
10                                                         ALFREDO B. GARCIA
                                                           (Approved via email 7/17/2020)
11

12
                                               FINDINGS AND ORDER
13
            IT IS SO ORDERED, that the bench trial is continued November 2, 2020, at 9:00 a.m.
14

15
            FOUND AND ORDERED
16
     Dated: July 17, 2020
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION & ORDER TO CONTINUE BENCH TRIAL      2
